IN THE SUPREME COURT OF THE STATE OF DELAWARE

KIM JOHNSON,                               §
                                           §     No. 17, 2021
       Claimant Below,                     §
       Appellant,                          §
                                           §     Court Below: Superior Court
       v.                                  §     of the State of Delaware
                                           §
STATE OF DELAWARE,                         §     C.A. No. N19A-12-010
                                           §
       Employer Below,                     §
       Appellee.                           §

                            Submitted: June 30, 2021
                             Decided: July 15, 2021

Before SEITZ, Chief Justice; VAUGHN, and MONTGOMERY-REEVES,
Justices.

                                    ORDER

      This 15th day of July 2021, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its memorandum opinion dated December 31, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                        Justice